DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The oath/declaration filed on 11/12/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by The [CN212364899].
Regarding claim 1, The [CN212364899] discloses an apparatus (figures 1-3) for joining and aligning flat objects (1 & 2, figure 1) comprising: 
at least one brace (6, figures  2-3); and 
a cylindrical joint (46, figures 1 and 3) rotationally engaged with said at least one brace (figures 1 and 3); and 
a planar joint (1 & 2, figures 1 and 3) movably and rotationally engaged with a mating surface (45, figure 3); 
wherein the apparatus is configured to join and align flat objects (1 & 2, figure 1) in three degrees of freedom (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over The [CN212364899].
Regarding claim 2, The [CN212364899] discloses at least one rod (46, figures 1 and 3) having a cylindrical portion (46, figures 1 and 3) and a flat portion (45, figures 1 and 3); wherein the cylindrical portion is rotationally engaged with said brace and the flat portion is engaged with a linking member (a side portion 2, figures and 3).
	The [CN212364899] discloses the claimed invention except for the apparatus being connected to the linking member to form a central planar joint.
	It would have been to one of ordinary skill in the art at the time the invention was made to mount the apparatus at a central planar joint instead of a the side of the planar joint of the [CN212364899], for the purpose of providing strengthening to the planar joint of multiple displays, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claim 5 discloses the combination features of “a linking member having at least one flat surface and a long slot therethrough; and a first fastener passing through said hole in said flat portion of said first rod and through said slot in said linking member; and a second brace, a second rod and a second fastener arranged symmetrically about said linking member; wherein said first and second braces may each be affixed to a surface of a visual display, and the rods and linking member and fasteners may be moved and fastened to hold a relative position between said visual displays.”  These features, in conjunction with other features, as claimed in the claim 5, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 6-7 depend on the allowed claim 5.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 3 discloses the combination features of “wherein a first brace and a first rod are arranged symmetrically with respect to a second brace and a second rod, about said linking member; and wherein said first brace and first rod are affixed to a first visual display and said second brace and second rod are affixed to a second visual display to align and join the visual displays.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 4 discloses the combination features of “wherein a first brace and a first rod are arranged symmetrically with respect to a second brace and a second rod, about said linking member; and at least one fastener joins said flat portion of said first rod and said second rod to said linking member; wherein said first brace and first rod are affixed to a first visual display and said second brace and second rod are affixed to a second visual display to align and join the visual displays.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Dai et al. [US 2016/0081214] disclose display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
12/16/2022